                                       Case 19-17614                 Doc 37      Filed 09/30/20             Page 1 of 4
  Fill in this information to identify the case:
  Debtor 1
              Bradley D. Goode

  Debtor 2

  (Spouse, if filing)

  United States Bankruptcy Court for the District of Maryland (Baltimore)

  Case number 19-17614

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: NewRez LLC d/b/a Shellpoint Mortgage                             Court claim no. (if known): 7-1
Servicing
Last 4 digits of any number you use to                                             Date of payment change: Forbearance
identify the debtor’s account: 6802                                                Must be at least 21 days after date
                                                                                   of this notice

                                                                                   New total payment: Forbearance
                                                                                   Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         □ Yes.          Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                         the basis for the change. If a statement is not attached, explain why:
                         _______________________________________________________________________________________________________
                         _____________________________________

         Current escrow payment:                                            New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         □ Yes.         Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                          explain why:
                          _______________________________________________________________________________________________________
                          __________________________________________________________________________________

         Current interest rate:                                                 New interest rate:

         Current principal and interest payment:                               New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         □ No
         □ Yes          Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                        (Court approval may be required before the payment change can take effect.)

                        Reason for change: Notice of forbearance arrangement based on debtor's(s') request (COVID19)

         Current mortgage payment                                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                               page 1
                                               Case 19-17614               Doc 37        Filed 09/30/20          Page 2 of 4


 Debtor 1 : Bradley D. Goode                                                 Case number (if known) 19-17614
            Print Name          Middle Name      Last Name




  Part 4:        Sign Here


   The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
   telephone number.

   Check the appropriate box.
       □ I am the creditor
       ■ I am the creditor’s authorized agent.

   I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
   information, and reasonable belief.

      /s/Darrelyn Thomas                                                                  Date 09/30/2020
      Signature



   Print                 Darrelyn Thomas                                                                       Title   Authorized Agent for Creditor
                         First Name                          Middle Name     Last Name


   Company               Robertson Anschutz, Schneid & Crane, LLC.


   Address               10700 Abbott’s Bridge Road, Suite 170
                         Number       Street


                         Duluth, GA 30097
                         City                                                    State         ZIP Code

   Contact Phone         470-321-7112                                                                          Email dthomas@rascrane.com




Official Form 410S1                                           Notice of Mortgage Payment Change                                                page 2
                         Case 19-17614       Doc 37     Filed 09/30/20     Page 3 of 4




The use of Official Form 410S1 and of the electronic filing method for a Notice of Payment Change is being
used to provide interested parties with notice of the forbearance arrangement, detailed below. It is only
being used due to limitations on existing functionality available to limited users within the Courts’ CMECF
systems. The use of this form in no way implies that a payment change is occurring or has occurred on
the account. This filing does not imply that the provisions of FRBP 3002.1 apply to this filing, nor does the
Servicer\Creditor consent to the application of any provisions of FRBP 3002.1 to this filing.




                               NOTICE OF TEMPORARY FORBEARANCE


Effective Date of Forbearance:                                         July 1, 2020
Number of monthly payments in Forbearance                              3



NewRez LLC d/b/a Shellpoint Mortgage Servicing (“SERVICER”) hereby provides notice that due to a recent
financial hardship resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested, and
SERVICER has provided a temporary suspension of mortgage payments. This short-term relief is consistent with
the COVID-19 relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than
the payment obligations, will remain in full force and effect unless otherwise adjusted by this court or through a
loan modification.

During the forbearance period and up to an including the time when that period ends, SERVICER will work with
the Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the suspended
payments in the long-term, including obtaining any necessary court consent and approval.

This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization, and does
not relieve the Debtor of the responsibility to amend or modify the plan of reorganization to reflect the
forbearance arrangement, if required.
                          Case 19-17614   Doc 37    Filed 09/30/20    Page 4 of 4



                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on September 30, 2020, I electronically filed the Request for Notice
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via United
States Mail to the following:

Bradley D. Goode
1327 Nautical Cir
Essex, MD 21221-6082

And via electronic mail to:

James R. Logan
James R. Logan P.A.
2419 Maryland Avenue
Baltimore, MD 21218

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286




                                          By: //s/ Kory Jarzyk
                                          Robertson, Anschutz, Schneid & Crane LLC
                                          10700 Abbott’s Bridge Rd., Suite 170
                                          Duluth, GA 30097
                                          kjarzyk@rascrane.com
